— Proceeding pursuant to CPLR article 78 (1) to annul respondent’s determination, dated January 10, 1974 and made after a hearing, which declared petitioner to be ineligible for continued occupancy of a certain apartment on the ground of nondesirability and (2) to restore her to the status of a desirable tenant. Determination confirmed and petition dismissed on the merits, without costs. It is our opinion that the determination under review is supported by substantial evidence presented at the fair hearing accorded petitioner and her husband by respondent. Rabin, Acting P. J., Latham, Cohalan, Margett and Brennan, JJ., concur.